UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1412



JOSEPH E. MACON,

                                               Plaintiff - Appellant,

             versus


RODNEY RICHEY,

                                               Defendant -   Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-1310-6-HFF)


Submitted:    June 9, 2005                    Decided:   June 15, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph E. Macon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph   E.   Macon   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.          See Macon v.

Richey, No. CA-04-1310-6-HFF (D.S.C. Mar. 22, 2005).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -